Case 19-05127-bem        Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18           Desc Main
                                  Document      Page 1 of 14




  IT IS ORDERED as set forth below:



      Date: April 15, 2021
                                                           _________________________________

                                                                    Barbara Ellis-Monro
                                                               U.S. Bankruptcy Court Judge

 ________________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:

 STANLEY KAPPELL WATSON,                                      CASE NO. 18-69905-BEM

           Debtor.
                                                              CHAPTER 7

 SHENEEKA BRADSHER and ZARINAH ALI,

           Plaintiffs,
                                                              ADVERSARY PROCEEDING NO.
 v.                                                           19-5127-BEM

 STANLEY KAPPELL WATSON,

           Defendant.

                                           ORDER

                This adversary proceeding came before the Court for trial on March 18, 2021.

Plaintiffs Sheneeka Bradsher and Zarinah Ali seek a determination that their debt is

nondischargeable pursuant to 11 U.S.C. § 523(a)(6) as having resulted from willful and malicious

injury. The Court has jurisdiction pursuant to 28 U.S.C. § 157(b)(I).
Case 19-05127-bem        Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18             Desc Main
                                  Document      Page 2 of 14



               During the trial, the Court heard testimony from Ms. Bradsher, Ms. Ali, and

Defendant Stanley Watson, and admitted as evidence Plaintiffs’ exhibits 1 through 6. Having

considered the evidence and the applicable legal authorities, the Court finds in favor of Plaintiffs

in part and Defendant in part. The Court enters its findings of fact and conclusions of law pursuant

to Federal Rule of Bankruptcy Procedure 7052 as follows:

I. Findings of Fact

               Defendant filed a Chapter 7 bankruptcy petition on November 28, 2018 and

received a discharge on March 15, 2019. Plaintiffs are prepetition judgment creditors of Defendant.

Plaintiffs sued Defendant in the State Court of DeKalb County, Georgia, Civil Action File Number

13A47805-6, for slander, false imprisonment, and battery. [Doc. 38 ¶ 3a; Doc. 45 ¶ 7a]. On April

29, 2015, a jury entered a verdict for Plaintiffs against Defendant and awarded Ms. Bradsher

compensatory damages of $75,000 and punitive damages of $5,000, awarded Ms. Ali

compensatory damages of $25,000 and punitive damages of $5,000, awarded both Plaintiffs

attorney fees of $39,000 and expenses of $1,500. [Pl. Ex. 5, 6].

               The lawsuit arose out of an incident that occurred between the hours of late July

11, 2012 and early July 12, 2012 at the Tanqueray Lounge (“Tanqueray”) in Decatur, Georgia.

Ms. Bradsher was visiting Ms. Ali from out of town, and they went to Tanqueray. Ms. Bradsher

sat at a table or the bar while Ms. Ali alternated between dancing and sitting with Ms. Bradsher.

               Defendant was, at the time, a commissioner for DeKalb County, Georgia, and was

also at Tanqueray. He was wearing a shirt that identified him as a county commissioner. Defendant

had flown to Atlanta earlier that day from Tennessee, where he had been helping his mother with

funeral arrangements for his sister. After arriving in Atlanta, Defendant went to dinner with a

friend before going to Tanqueray alone.



                                                 2
Case 19-05127-bem             Doc 53      Filed 04/15/21 Entered 04/15/21 11:34:18                       Desc Main
                                         Document      Page 3 of 14



                  At some point in the evening, Defendant bought Ms. Bradsher a drink or two, and

the two engaged in small talk. Ms. Bradsher testified that during the conversation, Defendant

propositioned her for sex, that she was offended and upset by the suggestion, and that she rejected

him in insulting terms. Ms. Bradsher then rejoined Ms. Ali, and told Ms. Ali about the proposition.

Defendant denies that he solicited Ms. Bradsher for sex.

                  Shortly thereafter, Defendant was unable to find his wallet. Although he had some

cash in his pocket, it was not enough to pay for the drinks he had purchased for Ms. Bradsher, and

he wanted to pay by credit card. He asked the two bartenders if they had seen his wallet, but they

had not. Defendant then concluded that Ms. Bradsher must have taken his wallet because she was

the only person who had been in proximity to him. Defendant would discover the following

morning that he had left his wallet in his car. Before then, however, Defendant would repeatedly

say “bitches stole my wallet” referring to Plaintiffs, both Plaintiffs’ purses would be searched by

police, Defendant would poke Ms. Ali on the forehead and tell her she was going to jail, and Ms.

Bradsher would be handcuffed and placed in a police car.

                  Perez Patterson and Sergeant Oscar Parker, an off-duty police officer, were working

security at Tanqueray the night of the incident, and both testified at the state court trial. [Pl. Ex. 1

at 40]. Additionally, DeKalb County Police Officers Lewis and Logan responded to Parker’s

request for assistance and testified at the state court trial. [Pl. Ex. 1 at 67, 86].1 Patterson was

patting down customers as they entered Tanqueray to ensure they were not carrying weapons or

drugs. [Pl. Ex. 1 at 40]. Patterson checked Defendant when he entered the bar, and Defendant

stated to Patterson that he did not get patted down because he was a county commissioner. [Pl. Ex.

1 at 41]. Patterson said he did not know and did not recognize Defendant, and that he felt his job


1
 All statements of Parker, Patterson, Lewis, and Logan are taken from their state court trial testimony, which has been
admitted as Plaintiffs’ Exhibit 1, and from Parker’s incident report, which has been admitted as Plaintiffs’ Exhibit 4.

                                                          3
Case 19-05127-bem         Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18              Desc Main
                                   Document      Page 4 of 14



was threatened by Defendant’s comments. [P. Ex. 1 at 40-41, 47]. Defendant testified that

Patterson did know him.

               Defendant had parked his car such that it blocked the exit from the property, and

Parker asked Defendant to move his vehicle. [Pl. Ex. 1 at 103]. Defendant did so, but queried

Parker why Parker could not have moved it and said he was the only one “trying to get you-all

raises.” [Pl. Ex. 1 at 103]. Parker responded that he was not a valet.

               Later that evening a waitress approached Patterson to say that a patron—

Defendant—was complaining that his wallet had been stolen. [Pl. Ex. 1 at 42, 48-49]. Patterson

relayed this to Parker, who was the lead police officer investigating the incident. [Pl. Ex. 1 at 105,

119]. Patterson and Parker spoke to Defendant, who pointed out Plaintiffs and repeatedly said,

“these bitches got my wallet” and that he wanted them arrested. [Pl. Ex. 1 at 43, 51]. Defendant

told Parker his wallet had been in his back pocket and that he took it out and put it on the bar to

pay his tab, but that he did not see Ms. Bradsher take his wallet. [Pl. Ex. 1 at 105]. Defendant also

threatened to have the bar shut down. [Pl. Ex. 1 at 43-44]. Ms. Bradsher was becoming irate and

using profanity, and Parker then moved to speak to her and Ms. Ali. [Pl. Ex. 1 at 106]. Both

Plaintiffs allowed Parker to look in their purses, which did not contain Defendant’s wallet. [Pl. Ex.

1 at 106]. Ms. Ali testified that at some point during the initial investigation Defendant accused

her of having his wallet. If Ms. Bradsher did not have the wallet, it must have been because she

passed it to Ms. Ali. Ms. Ali denied the accusation. Defendant responded by poking her on the

forehead, accusing her again, and telling her she was going to jail. Defendant denied poking Ms.

Ali, and none of the officers’ or Patterson’s testimony during the state court trial mentioned seeing

any physical contact between Defendant or either Plaintiff.




                                                  4
Case 19-05127-bem        Doc 53     Filed 04/15/21 Entered 04/15/21 11:34:18              Desc Main
                                   Document      Page 5 of 14



               Patterson and Parker moved the parties outside to the parking lot and separated

Defendant from Plaintiffs. Lewis assisted in separating the parties. [Pl. Ex. 1 at 68]. A number of

Tanqueray patrons were also in the parking lot observing the incident. [Pl. Ex. 1 at 71, 99].

Defendant continued to insist, using the same offensive terms, that Plaintiffs had stolen his wallet.

[Pl. Ex. 1 at 82]. Patterson, Lewis, Logan, and Parker described Defendant as appearing intoxicated

and being belligerent or irate while insisting that Plaintiffs had his wallet and that he wanted them

to be arrested. [Pl. Ex. 1 at 44-45, 70, 82, 87-88, 109]. During his testimony, Defendant denied

being under the influence of alcohol. During the incident, Defendant stated that he would call

various people, including the chief of police, and threatened that no one would be working at the

bar anymore. [Pl. Ex. 1 at 82, 90, 107, 110]. Patterson made a video recording of Defendant at this

time, which was admitted as Plaintiff’s Exhibit 2. During the video, Defendant can be heard saying

“Dale, Annette, and Chief O’Brian” are going to know what happened, the bar will lose its food

certification, and the people working there will lose their gigs. [Pl. Ex. 2]. Defendant further says

that it makes no sense, that he does not even have his driver’s license because it was in his wallet,

and that “they know they got my wallet.” [Pl. Ex. 2].

               At Parker’s direction, Lewis handcuffed Ms. Bradsher and placed her in a police

vehicle. [Pl. Ex. 1 at 68-69, 74]. Parker informed Ms. Bradsher that she was under arrest for

disorderly conduct. [Pl. Ex. 1 at 107]. Ms. Bradsher was not free to leave at that time. [Pl. Ex. 1 at

81]. When Logan arrived on the scene, Ms. Bradsher was already in the police car. [Pl. Ex. 1 at

87]. Ms. Bradsher was irate and crying, and Lewis talked to her to try to calm her down. [Pl. Ex.

1 at 45, 69, 73]. Ms. Bradsher told Lewis that Defendant had solicited her for sex, and Ms. Ali told

Logan the same. [Pl. Ex. 1 at 70, 77, 89, 98]. Lewis and Logan both stated that Ms. Bradsher

appeared intoxicated. [Pl. Ex. 1 at 75, 89]. Logan stated that Defendant and Ms. Bradsher were



                                                  5
Case 19-05127-bem         Doc 53     Filed 04/15/21 Entered 04/15/21 11:34:18               Desc Main
                                    Document      Page 6 of 14



going back and forth regarding the wallet being stolen and that Defendant was loudly cursing. [Pl.

Ex. 1 at 85]. During the state court trial, Ms. Bradsher testified that while she was in the police

car, Defendant came to the window and said she stole his wallet and that she was frightened of

what he might do to her. [Pl. Ex. 1 at 127-128]. She testified, “He really obviously thinks I have

his wallet.” [Pl. Ex. 1 at 127]. Logan heard Defendant say numerous times, “Bitch stole my wallet.

She is going to have to give me my fucking wallet.” [Pl. Ex. 1 at 90]. Defendant made similar

statements to Parker, who was disturbed by the language and admonished him to behave like an

elected official. [Pl. Ex. 1 at 108]. According to Logan, Defendant and Ms. Bradsher had to be

separated to get the situation under control. [Pl. Ex. 1 at 89].

                After Ms. Bradsher was detained, Defendant continued to insist on an arrest, which

Logan took to mean that Defendant also wanted Ms. Ali arrested. [Pl. Ex. 1 at 97]. Logan, who

spoke with Ms. Ali but did not speak with Ms. Bradsher, stated that during this time Ms. Ali

remained calm, but she did not understand why Ms. Bradsher was detained and she was upset

about the earlier solicitation of Ms. Bradsher. [Pl. Ex. 1 at 92, 98]. Parker agreed that Ms. Ali was

calm and level-headed. [Pl. Ex. 1 at 110]. Ms. Ali testified that she had been told not to leave by

the officers and that she was thus, not able to leave. [Pl. Ex. 1 at 165].

                Parker solicited information from Defendant about his wallet and its contents for

an incident report. [Pl. Ex. 1 at 108]. Parker then went to his car to get a business card for Defendant

and retrieved a body camera to record further interactions with Defendant. [Pl. Ex. 1 at 108]. In

the body camera footage, which was admitted as Plaintiff’s Exhibit 3, Parker tells Defendant that

Parker personally heard him accuse the bartender of taking his wallet and then accuse two

women—presumably Plaintiffs—of taking his wallet. [Pl. Ex. 3]. Parker goes on to say Defendant

put his wallet on the bar to pay for drinks and it turned up missing, but Defendant did not see



                                                   6
Case 19-05127-bem          Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18                Desc Main
                                    Document      Page 7 of 14



anyone take the wallet. [Pl. Ex. 3]. Defendant can be seen on the footage agreeing with Parker’s

statements. [Pl. Ex. 3].

                Also on the body camera footage, Parker advised Defendant that he had been

drinking and was in no condition to drive. [Pl. Ex. 3]. Defendant responded that he was going to

call “Dale” to pick him up. [Pl. Ex. 3]. Parker accompanied Defendant to his car to make the phone

call. [Pl. Ex. 3]. Nevertheless, Defendant drove his car away toward the end of the incident. [Pl.

Ex. 1 at 71, 111]. The officers on the scene tried to follow him. [Pl. Ex. 1 at 71, 111]. Defendant

subsequently returned to the parking lot. [Pl. Ex. 1 at 111]. A police lieutenant was notified and

came to the bar. [Pl. Ex. 1 at 83, 111]. The lieutenant called a police major and handed the phone

to Defendant, who had a conversation with the major. [Pl. Ex. 1 at 83, 111-112]. The lieutenant

then told Parker to allow someone to take Defendant home. [Pl. Ex. 1 at 83, 112]. In Parker’s

incident report, he described these events as circumstances beyond his control that prevented him

from arresting Defendant. [Pl. Ex. 1 at 112; Pl. Ex. 4 at 2]. Parker said he did not feel right arresting

Ms. Bradsher given Defendant’s behavior and therefore made the citation a warning. [Pl. Ex. 1 at

110]. Lewis released Ms. Bradsher after Parker indicated she would not be arrested. [Pl. Ex. 1 at

80].

                Parker stated that if Defendant had not reported his wallet stolen and accused

Plaintiffs, he would not have investigated Plaintiffs. [Pl. Ex. 1 at 115]. Parker further stated that

Ms. Bradsher was not disorderly prior to the accusations. [Pl. Ex. 1 at 115]. Nevertheless, his

decision to arrest her was based on her conduct and not the allegations of Defendant, which he

attempted to explain to her at the time. [Pl. Ex. 1 at 117].

                Ms. Bradsher testified that after being handcuffed by the police, she was afraid.

And Defendant was walking back and forth along the police car saying that she had stolen his



                                                   7
Case 19-05127-bem        Doc 53     Filed 04/15/21 Entered 04/15/21 11:34:18             Desc Main
                                   Document      Page 8 of 14



wallet and was going to jail. Ms. Bradsher further testified that sometime after the incident, the

news reported that she was accused of stealing Defendant’s wallet and broadcast her photo with

the report.

               In summary, Defendant attempted to exert his influence as a county commissioner

as soon as he arrived at Tanqueray and before he encountered Plaintiffs. He did so in his interaction

with Patterson over the pat-down and in his interaction with Parker over moving his car as well as

after he accused Plaintiffs of taking his wallet. Defendant purchased drinks for Ms. Bradsher and

solicited her for sex, which she rejected. By this point, both Defendant and Ms. Bradsher appeared

to be intoxicated. Defendant was unable to locate his wallet to pay for the drinks and accused

Plaintiffs of stealing it, using profanity and misogynistic language to do so. The police became

involved, and both Defendant and Ms. Brasher were belligerent and disorderly, all of which drew

the attention of other patrons in the bar. Defendant continued to accuse Plaintiffs of stealing his

wallet and wanted them arrested. Ms. Ali remained calm and did not appear intoxicated, but at

some point during the incident, Defendant poked her on the forehead.

               The parties were separated, and Ms. Bradsher was handcuffed, placed in a police

car, and told she was under arrest. Defendant continued to accuse Plaintiffs of stealing his wallet

and continued to exert his influence as a county commissioner. Defendant then drove away from

the bar despite being instructed by police not to do so because of their belief that he was

intoxicated. Defendant returned moments later. Although the police wanted to arrest Defendant

for his disorderly behavior, they were directed by their superiors to allow Defendant to be taken

home, apparently in response to phone conversations between Defendant and those superiors.

Because the police did not think it fair to arrest Ms. Bradsher for disorderly conduct while allowing

Defendant to leave, Ms. Bradsher was released. A jury subsequently found Defendant liable to



                                                 8
Case 19-05127-bem         Doc 53     Filed 04/15/21 Entered 04/15/21 11:34:18               Desc Main
                                    Document      Page 9 of 14



Plaintiffs pursuant to a complaint for assault, false imprisonment, and slander per se, and awarded

compensatory damages, punitive damages, and attorney fees. The jury verdict did not specify

which claim or claims were the basis for awarding damages.

II. Conclusions of Law

               Plaintiffs seek a determination that their debt is nondischargeable under 11 U.S.C.

§ 523(a)(6), which provides that a “discharge under section 727 … of this title does not discharge

an individual debtor from any debt-- … (6) for willful and malicious injury by the debtor to another

entity or to the property of another entity[.]” The burden is on Plaintiffs to prove their case by a

preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 287, 111 S. Ct. 654, 659 (1991).

The provisions of § 523(a) are construed liberally in favor of the debtor to carry out the bankruptcy

policy of providing a fresh start to the honest but unfortunate debtor. Equitable Bank v. Miller (In

re Miller), 39 F.3d 301, 304 (11th Cir. 1994).

               To prevail in this proceeding, Plaintiffs must demonstrate that their debt arose from

an injury that was both willful and malicious. To establish willfulness, Plaintiffs must show that

the injury itself was deliberate, intentional, or substantially certain to result and not just that that

the act leading to injury was deliberate. Kawaauhau v. Geiger, 523 U.S. 57, 61, 118 S. Ct. 974,

977 (1998); Kane v. Stewart Tilghman Fox & Bianchi Pa (In re Kane), 755 F.3d 1285, 1293 (11th

Cir. 2014). In other words, Defendant must have “intended ‘the consequences of an act,’ not simply

‘the act itself.’” 523 U.S. at 61-62, 118 S. Ct. at 977. Neither recklessness nor negligence are

sufficient to establish willfulness. Id. at 64, 118 S. Ct. at 978. To establish malice, Plaintiffs must

show that Defendant’s actions were “‘wrongful and without just cause or excessive even in the

absence of personal hatred, spite or ill-will.’” Hope v. Walker (In re Walker), 48 F.3d 1161, 1164




                                                   9
Case 19-05127-bem            Doc 53     Filed 04/15/21 Entered 04/15/21 11:34:18                       Desc Main
                                       Document     Page 10 of 14



(11th Cir. 1995) (quoting Lee v. Ikner (In re Ikner), 883 F.2d 986, 991 (11th Cir. 1989)). “[A]

showing of specific intent to harm another is not necessary.” Ikner, 883 F.2d at 991.

                  Here, Plaintiffs have shown that they were awarded a judgment in state court arising

out of their claims for slander, false imprisonment, and battery. This is sufficient to establish that

their debt arises from an injury to themselves. See, e.g., Maxfield v. Jennings (In re Jennings), 670

F.3d 1329, 1334 (11th Cir. 2012).

                  Plaintiffs previously asserted in a motion for summary judgment that collateral

estoppel based on the state court judgment compelled a finding that the injury was willful and

malicious. [Doc. 14]. The Court denied the motion on the ground that Plaintiffs failed to establish

that all the claims in the state court case required the jury to find both willfulness and malice2 and,

indeed, none of the claims required both findings. [Doc. 22]. The Court now considers whether

the evidence produced during the trial in this proceeding shows by a preponderance of the evidence

that Defendant acted willfully and maliciously.

                  After initially reporting his wallet stolen and after involving Parker, Defendant

repeatedly, and in the presence of police and patrons of Tanqueray, called Plaintiffs “bitches,” said

they stole his wallet, and said he wanted them jailed. Defendant also repeatedly made comments

suggesting that he would use his connections as a county commissioner to harm the Tanqueray

and its employees, including those employed for security, if they did not recover his wallet.

Defendant’s behavior continued even after Parker had looked in each of the women’s purses

without finding the missing wallet. After Parker confirmed with Defendant that he did not see




2
 Because the jury’s verdict did not indicate which claim or claims were the basis for its award of damages, the Court
concluded summary judgment based on collateral estoppel would not be appropriate if any one of the claims failed to
meet the willful and malicious standard. [Doc. 22 at 7].

                                                         10
Case 19-05127-bem          Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18              Desc Main
                                    Document     Page 11 of 14



anyone take his wallet, Defendant left the parking lot for a short period and then went back into

Tanqueray.

                The Court finds these facts are sufficient to establish willfulness with respect to the

conduct that is relevant to claims of slander and false imprisonment. Defendant accused Plaintiffs

of theft, reported his accusations to the authorities with the understanding that Plaintiffs would be

investigated and possibly jailed for the theft. Indeed, he expressly stated that they would be jailed.

Additionally, Defendant attempted to use his influence as a public official to propel the

investigation of Plaintiffs. Even though Plaintiffs were not arrested for theft, Defendant’s own

statements show he was aware that his accusation would result, at a minimum, in an investigation

of Plaintiffs by police.

                The issue of whether Defendant’s actions were also malicious is a closer question.

Defendant’s accusations that Plaintiffs stole his wallet were false. However, based on the

testimony in this proceeding and in the state court case, and based on the video evidence, the Court

finds that Defendant genuinely believed Plaintiffs had taken his wallet. The Court notes that

Defendant did not initially accuse Plaintiffs, but first asked whether the bartender had taken his

wallet. Only after the bartender said no did Defendant accuse Plaintiffs and only then because Ms.

Bradsher had been the only other person who had been close to him in the bar. Even Ms. Bradsher

thought Defendant believed his accusations. “Anyone who genuinely believes that he or she has

been the victim of a serious crime has a right, if not an obligation, to report it.” Qui v. Zhou (In re

Zhou), 331 B.R. 274, 277 (Bankr. E.D. Mich. 2005) (finding no malice for purposes of § 523(a)(6)

when schizophrenic debtor who made false police reports genuinely believed her accusations to

be true even though plaintiff suffered damage to his reputation and emotional distress). Therefore,

reporting a crime cannot be said to be wrongful, excessive, or without just cause, even if based on



                                                  11
Case 19-05127-bem        Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18               Desc Main
                                  Document     Page 12 of 14



a mistaken belief. However, reporting of an alleged crime did not require Defendant to continue

claiming that Plaintiffs had stolen his wallet and that they were going to go to jail. After reporting

that his wallet was missing and the officers began investigating, Defendant’s civic duty was done

and his continued accusations using derogatory and profane language became wrongful and

without just cause and excessive. Thus, Plaintiffs have established that their claims of false

imprisonment and slander constitute willful and malicious injuries.

               With respect to conduct relevant to the battery claim--poking Ms. Ali in the

forehead—the Court concludes that this injury was malicious but not willful. Ms. Ali testified that

Defendant poked her in the forehead as she was standing by the entrance to the bar at the time Ms.

Bradsher was responding to Defendant’s accusation and the police were trying to get the situation

under control. In consideration of all the evidence the Court concludes that Defendant, in accusing

Plaintiffs and stating they were going to go to jail, also pointed at Mr. Ali and in so doing poked

her in the forehead. The first question is whether Defendant’s action was certain or substantially

certain to result in a touching of Ms. Ali. The Court concludes that Defendant was not certain or

substantially certain to make contact with Ms. Ali given that Defendant was intoxicated and had

been seeking to intimidate various individuals since arriving at Tanqueray, but he had been doing

so verbally and had not engaged physically with any other persons present at the bar. More likely

than not, the poking was the accidental result of Defendant pointing at Ms. Ali. On the other hand,

Defendant’s action of poking Ms. Ali in the forehead is malicious as it was wrongful, without just

cause, and excessive because reporting of a suspected crime does not require pointing at the

purported suspect once the police have been involved and begun talking to that individual. As a

result, Plaintiffs have not established that the battery claim was a willful and malicious injury.




                                                 12
Case 19-05127-bem         Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18             Desc Main
                                   Document     Page 13 of 14



                 As previously noted, the damages awarded to Plaintiffs were not allocated by claim.

Here, the Court has concluded that all claims except for battery are non-dischargeable. Thus, this

Court must seek to determine the amount of damage reasonably attributable to the battery claim.

No evidence of damages suffered by Plaintiffs was offered in this Court. In the state court, Ms. Ali

testified as to problems sleeping, of weight gain, of fear of leaving her home or staying in her

home, of a job loss that occurred because she drove Ms. Bradsher and her children back to Virginia

because Ms. Bradsher did not receive her driver’s license back from Parker, and of feelings of

violation because she felt that she and Ms. Brasher were being targeted by Defendant and the

police. Certainly, the alleged battery could have resulted in some portion of her fear of leaving her

home or staying in her home. However, the tenor of Ms. Ali’s testimony at the state court trial

was of intimidation because the police were arresting Ms. Bradsher when she did not take

Defendant’s wallet and because of the officers’ seeming deference to Defendant. That being the

case, this Court will allocate $2,500 of Ms. Ali’s $25,000 compensatory damage award to the

battery claim.

                 For the foregoing reasons, the Court finds that Plaintiffs failed to prove by a

preponderance of the evidence that $2,500 of the debt owed to Ms. Ali on account of the battery

claim is nondischargeable. Plaintiffs did prove that the compensatory damages and punitive

damages awarded Ms. Bradsher in the amount of $75,000 and $5,000 respectively, are non-

dischargeable, the compensatory damages of $22,500 and punitive damages of $5,000 awarded to

Ms. Ali are non-dischargeable, and the attorney fees of $39,000 and expenses of $1,500 are

nondischargeable. The Court will enter a separate judgment accordingly.

                                         END OF ORDER




                                                 13
Case 19-05127-bem     Doc 53    Filed 04/15/21 Entered 04/15/21 11:34:18   Desc Main
                               Document     Page 14 of 14



                                    Distribution List

Maurice J. Bernard, III
3717 Chamblee Dunwoody Road
Atlanta, GA 30341

Stanley Kappell Watson
3821 Eagle Woods Circle
Lithonia, GA 30038

Elizabeth Ashlynn Falconer
Nelson Mullins Riley & Scarborough LLP
Suite 1700
201 17th St NW
Atlanta, GA 30363

Gregory M. Taube
Nelson Mullins Riley & Scarborough, LLP
Suite 1700
201 17th Street, NW
Atlanta, GA 30363

Megan C. Walker
Nelson Mullins Riley & Scarborough LLP
Suite 1700
201 17th Street NW
Atlanta, GA 30363




                                           14
